Exhibit 10.2

 

LOGO [g667158dsp1.jpg]

ALTIMMUNE, INC.

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is hereby made and entered into as
of the 30th day of November, 2018 (the “Effective Date”), by and between
Altimmune, Inc., a Delaware corporation (“Altimmune” or “Company”), having a
place of business at 910 Clopper Road, Gaithersburg, Maryland 20878 and William
Enright, an individual, residing at and conducting business at 12312 Chagall
Dr., N. Potomac, MD 20878 (“Consultant”).

1. Engagement of Services. During the period of this Agreement, Consultant
hereby agrees to provide consulting services to Altimmune on an as needed basis
to provide review and analysis in areas of their expertise to support business
discussions, venture capital discussions, grants, contracts and other areas as
mutually agreed. Consultant recognizes that Altimmune is engaged in a continuous
program of research, development, production, and commercialization of
non-invasive vaccines and other therapies, and that, as part of Consultant’s
assistance to Altimmune pursuant to this Agreement, Consultant may, and indeed
Altimmune hopes will, make innovative contributions and inventions of value to
Altimmune.

2. Compensation; Timing. In consideration for the consulting services bargained
for in this Agreement, Altimmune will compensate the Consultant with the
following:

a. Consulting Fee. An hourly consulting fee of two hundred thirty-three Dollars
per hour ($233/hour), for each hour of service provided. Subject to the terms in
Sections 6.2 and 6.3, Altimmune agrees to pay Consultant in eighty-hour
increments on December 3, 2018, January 2, 2019 and February 1, 2019.
Thereafter, for any time in excess of such two hundred forty (240) hours,
Consultant shall invoice the Company for Services rendered and such invoice will
be paid upon thirty (30) days of receipt. Consulting fee shall not exceed
fifty-five thousand nine hundred twenty Dollars ($55,920) during the Term (as
defined below) without prior written approval.

b. Expense Reimbursement. Altimmune will reimburse your reasonable travel and
other out-of-pocket expenses incurred by you from time to time at Altimmune’s
request. Any expenses in excess of one-hundred dollars ($100) must be
pre-approved by Altimmune. Pre-approval of expenses related to the Board meeting
in Charlotte, North Carolina and JPMorgan activities in San Francisco,
California have been obtained. Consultant will be reimbursed for such expenses
no later than thirty (30) days after Altimmune’s receipt of Consultant’s
invoice, provided that reimbursement for expenses may be delayed until such time
as Consultant has furnished such documentation for authorized expenses as
Altimmune may reasonably request.

3. Independent Contractor Relationship. Consultant’s relationship with Altimmune
is that of an independent contractor, and nothing in this Agreement is intended
to, or should be construed to, create a partnership, agency, joint venture or
employment relationship. Consultant will not be entitled to any of the benefits
which Altimmune may make available to its employees,



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

including, but not limited to, group health or life insurance, profit-sharing or
retirement benefits. Consultant is not authorized to make any representation,
contract or commitment on behalf of Altimmune unless specifically requested or
authorized in writing to do so by Altimmune’s President & CEO. Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement. Consultant is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement. No part of Consultant’s compensation will be subject to withholding
by Altimmune for the payment of any social security, federal, state or any other
employee payroll taxes. Altimmune will regularly report amounts paid to
Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law.

4. Intellectual Property Rights.

4.1 Disclosure and Assignment of Innovations:

(a) Innovations; Altimmune Innovations. “Innovations” includes processes,
machines, compositions of matter, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
moral rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes, without limitation,
all new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and designs.
“Altimmune Innovations” are Innovations that Consultant, solely or jointly with
others, conceives, reduces to practice, creates, derives, develops or makes
within the scope of Consultant’s work for Altimmune under this Agreement.

(b) Disclosure of Ownership of Altimmune Innovations. Consultant agrees to make
and maintain adequate and current records of all Altimmune Innovations, which
records shall be and remain the property of Altimmune. Consultant agrees to
promptly disclose to Altimmune every Altimmune Innovation. Consultant hereby
does and will assign to Altimmune or Altimmune’s designee, Consultant’s entire
worldwide right, title and interest in and to all Altimmune Innovations and all
associated records and intellectual property rights.

(c) Assistance. Consultant agrees to execute, upon Altimmune’s request, a signed
transfer of Altimmune Innovations to Altimmune in the form attached as EXHIBIT A
for each of Altimmune’s Innovations, including, but not limited to, computer
programs, notes, sketches, drawings and reports. Consultant agrees to assist
Altimmune in any

 

2



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

reasonable manner to obtain, perfect and enforce, for Altimmune’s benefit,
Altimmune’s rights, title and interest in any and all countries, in and to all
patents, copyrights, moral rights, mask works, trade secrets, and other property
rights in each of Altimmune’s Innovations. Consultant agrees to execute, when
requested, for each of Altimmune’s Innovations (including derivative works,
improvements, renewals, extensions, continuations, divisionals, continuations in
part, or continuing patent applications thereof), (i) patent, copyright, mask
work or similar applications related to such Altimmune Innovation,
(ii) documentation (including, without limitation, assignments) to permit
Altimmune to obtain, perfect and enforce Altimmune’s right, title and interest
in and to such Altimmune Innovation, and (iii) any other lawful documents deemed
necessary by Altimmune to carry out the purpose of this Agreement. If called
upon to render assistance under this paragraph, Consultant will be entitled to a
fair and reasonable fee in addition to reimbursement of authorized expenses
incurred at the prior written request of Altimmune. In the event that Altimmune
is unable for any reason to secure Consultant’s signature to any document is
required to execute under this Paragraph 4.1(c), Consultant hereby irrevocably
designates and appoints Altimmune and Altimmune’s duly authorized officers and
agents as Consultant’s agents and attorneys-in-fact to act for and in
Consultant’s behalf and instead of Consultant, to execute such document with the
same legal force and effect as if executed by Consultant.

4.2 Confidential Information.

(a) Definition of Confidential Information. “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed product and services of
Altimmune, Altimmune’s suppliers and customers, and includes, without
limitation, Altimmune Innovations, Altimmune Property, and Altimmune’s
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing manufacturing, customer lists, business forecasts,
sales and merchandising and marketing plans and information.

(b) Nondisclosure and Nonuse Obligations. Except as permitted in this paragraph,
Consultant shall neither use nor disclose the Confidential Information.
Consultant may use the Confidential Information solely to perform the consulting
services bargained in this Agreement for the benefit of Altimmune. Consultant
agrees that Consultant shall treat all Confidential Information of Altimmune
with the same degree of care as Consultant accords to Consultant’s own
Confidential Information, but in no case less than reasonable care. Consultant
agrees not to communicate any information to Altimmune in violation of the
proprietary rights of any third party. Consultant will immediately give notice
to Altimmune of any unauthorized use or disclosure of the Confidential
Information. Consultant agrees to assist Altimmune in remedying any such
unauthorized use or disclosure of the Confidential Information.

 

3



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

(c) Exclusion from Nondisclosure and Nonuse Obligations. Consultant’s
obligations under Paragraph 4.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of the Confidential Information shall not apply to any
such portion which Consultant can demonstrate: (a) was in the public domain at
or subsequent to the time such portion was communicated to Consultant by
Altimmune through no fault of Consultant; (b) was rightfully in Consultant’s
possession free of any obligation of confidence at or subsequent to the time
such portion was communicated to Consultant by Altimmune; or (c) was developed
by Consultant independently of and without reference to any information
communicated to Consultant by Altimmune. A disclosure of Confidential
Information by Consultant, either (a) in response to a valid order by a court or
other governmental body, (b) otherwise required by law, or (c) necessary to
establish the rights of either party under this Agreement, shall not be
considered to be a breach of this Agreement or a waiver of confidentiality for
other purposes; provided, however, that Consultant shall provide prompt prior
written notice thereof to Altimmune to enable Altimmune to seek a protective
order or otherwise prevent such disclosure.

4.3 Ownership and Return of Altimmune Property. All materials (including,
without limitation, documents, drawings, models, apparatus, sketches, designs,
lists, and all other tangible media of expression) furnished to Consultant by
Altimmune, whether delivered to Consultant by Altimmune or made by Consultant in
the course of performing the consulting services bargained for in this Agreement
(collectively, the “Altimmune Property”) are the sole and exclusive property of
Altimmune or Altimmune’s suppliers or customers, and Consultant hereby does and
will assign to Altimmune all rights, title and interest Consultant may have or
acquire in Altimmune’s Property. Consultant agrees to keep all Altimmune
Property at Consultant’s premises unless otherwise permitted in writing by
Altimmune. At Altimmune’s request, and no later than five (5) days after such
request, Consultant shall destroy or deliver to Altimmune, at Altimmune’s
option, (a) all Altimmune Property, (b) all tangible media of expression in
Consultant’s possession or control which incorporate or in which are fixed any
Confidential Information, and (c) written certification of Consultant’s
compliance with Consultant’s obligations under this sentence.

4.4 Observance of Altimmune Rules. At all times while on Altimmune’s premises,
Consultant will observe Altimmune’s rules and regulations with respect to
conduct, health and safety and protection of persons and property.

5. No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation, inconsistent or
incompatible with Consultant’s obligations, or the scope of service rendered for
Altimmune, under this Agreement. Consultant warrants that, to the best of
Consultant’s knowledge, there is no other contract or duty on Consultant’s part
which conflicts with or is inconsistent with this Agreement.

 

4



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

6. Term and Termination.

6.1 Term. This Agreement is effective as of the Effective Date set forth above
and will terminate on February 28, 2019. The Agreement may be extended by mutual
agreement in writing.

6.2 Termination by Altimmune. Altimmune may terminate this Agreement without
cause at any time, with termination effective fifteen (15) days after
Altimmune’s delivery to Consultant of written notice of termination. Altimmune
also may terminate this Agreement (i) immediately upon Consultant’s breach of
Paragraph 4 (“Intellectual Property Rights”) or 7 (“Noninterference with
Business”), or (ii) thirty (30) days after Altimmune’s delivery to Consultant of
written notice of Consultant’s material breach of any other provision or
obligation owed by Consultant under this Agreement which is not cured within
such thirty (30) day period. In the event of termination of this agreement, the
Consultant will refund Altimmune for the excess of the hours paid (Section 2.a.)
less the actual hours incurred by Consultant multiplied by the hourly rate of
$233.

6.3 Termination by Consultant. Consultant may terminate this Agreement without
cause at any time, with termination effective fifteen (15) days after
Consultant’s delivery to Altimmune of written notice of termination. Consultant
also may terminate this Agreement for material breach by Altimmune if Altimmune
has not cured the breach within thirty (30) days of receiving written notice
from Consultant. In the event of termination by the Consultant, the Consultant
will refund Altimmune for the excess of the hours paid (Section 2.a.) less the
actual hours incurred by Consultant multiplied by the hourly rate of $233.

6.4 Survival. The definitions contained in this Agreement and the rights and
obligations contained in Paragraphs 4 (“Intellectual Property”), 6.4
(“Survival”), 7 (“Noninterference with Business”), and 8 (“General Provisions”)
will survive any termination or expiration of this Agreement.

7. Noninterference with Business. During this Agreement, and for a period of one
(1) year immediately following this Agreement’s termination or expiration,
Consultant agrees not to interfere with the business of Altimmune in any manner.
By way of example and not of limitation, Consultant agrees not to solicit or
induce any employee or independent contractor to terminate or breach an
employment, contractual or other relationship with Altimmune.

 

5



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

8. General Provisions.

8.1 Successors and Assigns. Consultant may not subcontract or otherwise delegate
Consultant’s obligations under this Agreement without Altimmune’s prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of
Altimmune’s successors and assigns, and will be binding on Consultant’s
assignees.

8.2 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth above or to such
other address as either party may specify in writing.

8.3 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Maryland.

8.4 Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provisions, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

8.5 Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by Altimmune, and no breach excused by Altimmune, unless such
waiver or consent is in writing signed by Altimmune. The waiver by Altimmune of,
or consent by Altimmune to, a breach of any provision of this Agreement by
Consultant shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant. This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

8.6 Injunctive Relief for Breach. Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; Consultant’s breach
of any of such obligations will result in irreparable and continuing damage to
Altimmune for which there will be no adequate remedy at law; and, in the event
of such breach, Altimmune will be entitled to injunctive relief and/or a decree
for specific performance, and such other or further relief as may be proper
(including monetary damages if appropriate).

 

6



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

8.7 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by Consultant for
Altimmune.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ALTIMMUNE, INC.     CONSULTANT By: /s/ Vipin
Garg                                     /s/ William
Enright                                 Vipin Garg, President & CEO     William
Enright

 

7



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

EXHIBIT A

ASSIGNMENT OF ALTIMMUNE INNOVATIONS

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to ALTIMMUNE, INC. (“Altimmune”), and Altimmune’s
successors and assigns, and Altimmune accepts such sale, assignment and transfer
of all rights, title and interest of CONSULTANT, vested and contingent, in and
to Altimmune’s Innovations, and all associated intellectual property rights
(including, without limitation, patent, copyright, moral right, mask-work, and
trade secret rights), which were conceived, reduced to practice, created,
derived, developed or made during the course of the services performed under the
Consulting Agreement between Altimmune and Consultant dated as
of                    201    . Such Altimmune Innovations are more particularly
identified in Schedule 1 hereto.

Executed as of                    201    .

 

ALTIMMUNE, INC.     Consultant By:         By:       Vipin Garg       William
Enright   President & CEO      

 

8



--------------------------------------------------------------------------------

LOGO [g667158dsp1.jpg]

 

SCHEDULE 1

ASSIGNMENT OF ALTIMMUNE INNOVATIONS

 

9